Citation Nr: 1447037	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  12-18 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Detroit, Michigan

THE ISSUE



Entitlement to an initial disability rating in excess of 30 percent for the service-connected posttraumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Esq.



ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the RO.

In his July 2012 VA Form 9 Appeal, the Veteran requested a videoconference hearing with the Board.  In a letter dated in May 2014, the Veteran and his representative of record, at the time, were informed by the RO that his videoconference hearing was scheduled for July 2014.  

The Veteran failed to appear for his hearing and, to date, has not submitted a statement requesting that his hearing should be rescheduled.  The Board considers his request for a videoconference hearing to be withdrawn.

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not include any documents.    

The issue of an increased rating higher than 50 percent for the service-connected PTSD is being remanded the Agency of Original Jurisdiction.  


FINDING OF FACT

The service-connected PTSD is shown to have been productive of a disability picture manifested by moderate disablement and to have more nearly approximates that of occupational and social impairment with reduced reliability and productivity resulting in difficulty in establishing and maintaining effective work and social relationships for the initial period of the appeal.


CONCLUSION OF LAW

The criteria for the assignment of a disability rating of 50 percent for the service-connected PTSD have been met for the initial period of the appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130 including Diagnostic Code 9411 (2013).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The claim for a higher rating for PTSD arises from the Veteran's disagreement with the initial rating assigned in connection with the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-7 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). 

VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  

This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained all Vet Center, VA treatment, and service treatment records identified by the Veteran.  In addition, the Veteran was afforded a VA examination in August 2010.  

The examination was conducted by a medical professional who solicited symptomatology from the Veteran, conducted a thorough examination, and provided a rationale for the conclusions given.  It is, therefore, adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  

Further, the Veteran has not reported that his PTSD has worsened since his last examination or presented evidence show that his PTSD underwent a material change to require another examination under 38 C.F.R. § 3.327.  


Rating for PTSD

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable doubt remaining is resolved in the veteran's favor.  38 C.F.R. § 4.3. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Here, the severity of the service-connected PTSD has not materially changed during the appeal period and a uniform evaluation is warranted. 

The Veteran's PTSD has been rated as 30 percent disabling under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under these criteria, the next higher rating of 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and, an inability to establish and maintain effective relationships.  Id.

The highest possible rating of 100 percent rating requires total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss of names of close relatives, own occupation or own name.  Id.

The use of the term "such as" in the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as mere examples of the type and degree of symptoms, or their effects, which would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.  

The evidence considered in determining the level of impairment under 38 C.F.R. 
§ 4.130 is not restricted to symptoms provided in that diagnostic code.  Id. at 443.

Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, as revised in the 1994, fourth edition (DSM-IV).  Id.  

If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to what would be caused by the symptoms listed in a particular diagnostic code, the appropriate, equivalent rating will be assigned.  Id.

Further, when evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130.

One factor for consideration is the Global Assessment Functioning (GAF) score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed., p. 32.)).  

GAF scores ranging from 61 to 70, reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). 


Analysis

The RO in the rating decision in September 2010 granted service connection for PTSD and assigned an initial 30 percent rating, effective on February 9, 2010.  

For the following reasons, the Board finds that the evidence warrants a 50 percent rating for the entire appeal period.  

The file contains Vet Center treatment records from August 2005 to February 2012.  Generally, during this period, the Veteran was appropriately dressed and groomed.  His memory and judgment were intact, and his behavior was appropriate.  His thoughts were logical and relevant with no loosening of associations.  He listened and participated during group counseling sessions.  

The Veteran's affect was appropriate and his intelligence was evaluated as above average.  His manner was generally described as friendly.  Additionally, there was no indication of suicidal or homicidal ideation.  

In notes from a December 2005 Vet Center visit, in particular, the Veteran reported experiencing nightmares and flashbacks about two to three times per week.  He also stated that he had mood swings, was impatient, procrastinated, was hypervigilant, and avoided crowds.  He stated that his children would probably say he was cold and non-emotional and did not care about things like birthdays or Christmas.  He indicated that he avoided attending funerals.

In June 2009, the Veteran underwent a psychological assessment at a VA Medical Center (VAMC).  During the assessment, the Veteran reported having flashbacks, nightmares and trouble sleeping.  He would not sit in a restaurant with his back to the door or go into malls.  He felt the need to be watchful all of the time.  He stated that he did not go into places where he could feel trapped.  

The occupational history provided in the assessment indicated that the Veteran was the director of human resources for 26 years at a local manufacturing company.  He lost his job because of the economic downturn.  Subsequently, he became a secondary school principal.  At the time of his assessment, he was looking for work, because he wanted something to do stating that "61 [was] not retirement age."

During the assessment, the examiner reported that the Veteran was nicely dressed, cooperative and cheerful and displayed appropriate affect.  He was articulate, fully oriented, and exhibited good memory, judgment and insight.  The examiner concluded that the Veteran's prognosis was excellent as he was very bright and had loving relationships.  

The examiner assigned the Veteran a GAF score of 60, which generally reflected more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

In August 2010, the Veteran was afforded a VA psychiatric examination when he was noted to be still married to his wife of more than 35 years and to maintain good relationships with his three children; however, his relationships were sometimes strained due to his mood swings.  

At the time of the examination, the Veteran reported still having mood swings characterized by brief periods of irritability.  He indicated that he had chronic problems sleeping.  He engaged in leisure pursuits including fishing and hunting.  He also volunteered to work with youth at his church.

During the examination, the Veteran presented as casually dressed with a cooperative attitude, constricted affect, a fair mood and appropriate behavior.  His speech was categorized as spontaneous, hesitant and coherent.  

The examiner reported that the Veteran exhibited the following PTSD symptoms:  recurrent distressing dreams; intense psychological distress; efforts to avoid thoughts, feelings, or conversations associated with the trauma; feeling of detachment from others; difficulty sleeping; and hypervigilance.  

The examiner found that the severity of the PTSD caused clinically significant distress or impairment in social, occupational and other important areas of functioning.

The August 2010 VA examiner indicated that the Veteran did not have the following symptoms:  hallucinations or delusions; obsessive behavior; panic attacks; suicidal or homicidal ideation; impaired memory; or impaired impulse control.  

The VA examiner also recorded an occupational history consistent with that of the Veteran's June 2009 psychological assessment and added that his unemployment was not related to his PTSD, but rather to the economy.  

The examiner assigned the Veteran a GAF score of 68, which generally reflected mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning.

After reviewing the record, the Board finds that the service-connected PTSD is a productive of a disability picture that more nearly resembles picture that of occupational and social impairment with reduced reliability and productivity resulting in difficulty in establishing and maintaining effective work and social relationships based on the findings of moderate disablement recorded in connection the evidence for the initial period of the appeal.  

Thus, on this record, the criteria warranting the assignment of a 50 percent rating for the initial period of the appeal based on the examination findings reported in connection with the VA examinations.  See 38 C.F.R. § 4.7.  

The evidence also indicates that the Veteran had disturbances of mood and motivation.  His mood swings, at times, had caused his relationship with his family to become strained.  He also demonstrated difficulty interacting in social settings and in groups.  

The Veteran avoided shopping malls, sat with his back to the wall in restaurants and felt detached from others.  His symptoms had resulted in significant distress or impairment in occupational and social functioning.  

The Board has considered the lay statements of record describing the service-connected PTSD.  The Veteran is certainly competent to offer his observations of his PTSD symptoms and his statements are credible.  


Extraschedular Consideration

The Board has considered whether referral for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is indicated.  Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the schedular ratings for the service-connected disability are inadequate.  

This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009).

If the criteria reasonably describe a veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun, Id.  

Here, to the extent that action taken hereinabove is fully favorable to the Veteran, a discussion of whether the rating criteria reasonably describe and assess the Veteran's disability level and symptomatology is not required at this time.  

Moreover, given the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), where the Court held that a claim for a total compensation rating based on individual unemployability (TDIU) by reason of service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating, the Board finds that a discussion of a claim for a TDIU rating also must be deferred.  


ORDER

An increased rating of 50 percent for the service-connected PTSD is granted, subject to the regulations governing the payment of VA benefits. 


REMAND

To the extent that the Veteran is asserting that the VA examination in August 2010 was not adequate for rating purpose and the reported findings do not fully address the current severity of the service-connected PTSD, the Board finds that the Veteran should be scheduled for another VA examination in order to determine whether an increased rating in excess of 50 percent is assignable for the service-connected PTSD.  

In addition, copies any outstanding treatment records should be obtained for review.  

Accordingly, this remaining matter is REMANDED for the following action:  

1.  The AOJ should take all indicated action in order to obtain copies of any outstanding VA or non-VA treatment records referable to the service-connected PTSD since 2010.  

The Veteran also should be notified that he may submit other medical evidence or treatment records in support of his claim for increase. 

2.  The AOJ then should have the Veteran scheduled for a VA examination in order to determining the current severity of the service-connected PTSD.   

The claims folder should be made available to the examiner for review.  Any indicated testing should be performed.  

4.  After completing all indicated development, the AOJ should readjudicate claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
 Board of Veterans' Appeals




Department of Veterans Affairs


